Exhibit 10.2


FELCOR LODGING TRUST INCORPORATED
FELCOR LODGING LIMITED PARTNERSHIP




February 10, 2017




Steven R. Goldman
[address]


Re:    Change in Control and Severance Agreement


Dear Steve:


FelCor Lodging Trust Incorporated, a Maryland corporation (“FelCor”), and FelCor
Lodging Limited Partnership, a Delaware limited partnership (“FelCor LP”), and
their respective subsidiaries (collectively, the “Company”), consider it
essential and in the best interests of FelCor’s shareholders and the partners of
FelCor LP to foster the continued employment of key management personnel. In
this connection, the Board of Directors of FelCor (the “Board”) recognizes that,
as is the case with many publicly held corporations, the possibility of a change
of control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders and/or partners.


The Board has determined that it is appropriate and in the best interests of the
shareholders of FelCor and the partners in FelCor LP that steps be taken to
encourage the continued attention and dedication of members of the Company’s
senior management, including yourself, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company, although no such change is
currently anticipated or contemplated.


In order to induce you to remain in the employ of the Company and in
consideration of your agreements set forth in Section 3 hereof, the Company
agrees that you shall receive the benefits specified in this letter agreement
(this “Agreement”) upon a “Change in Control of the Company” (as defined in
Section 2 hereof) and in the event of the termination of your employment with
the Company, under certain circumstances, subsequent to such a Change in Control
of the Company.


1.Term of Agreement. This Agreement shall become effective as of the date hereof
(“Commencement Date”) and shall continue in effect through the your Date of
Termination (as such term is defined in the Employment Agreement between FelCor
and you, dated as of the date hereof.
2.Definitions. You shall not be entitled to any benefit under or by virtue of
this Agreement (except as expressly provided in Section 8 hereof) unless a
Change in Control of the Company (as defined below) shall occur during the term
of this Agreement.
(a)    Change in Control of the Company. For all purposes of this Agreement, a
“Change in Control of the Company” shall be deemed to have occurred upon the
occurrence of any of the events described in subparagraphs (i), (ii), (iii) or
(iv) below:
(i)    Any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than an employee benefit plan of the Company or a trustee holding
securities under an employee


1



--------------------------------------------------------------------------------




benefit plan of the Company, is or becomes the “beneficial owner “ (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 35% or more of
the Company’s outstanding securities then having the right to vote in elections
of persons to the Board, regardless of the comparative voting power of any such
securities and regardless of whether or not the Board shall have approved the
acquisition or ownership of any such securities by such person; or
(ii)    A majority of the Board shall be comprised of persons (A) designated by
any person(s) who shall have entered into an agreement with the Company to
effect a transaction of the type described in subparagraphs (i) or (iii) hereof
or (B) other than those persons constituting the Board on the Commencement Date
and those other persons whose election by the Board, or nomination for election
by the shareholders of the Company to the Board, was approved by a vote of at
least two-thirds of the directors constituting the Board on the Commencement
Date or whose election by or nomination for election to the Board was previously
so approved; or
(iii)    The holders of securities of the Company entitled to vote thereon shall
approve either:
(A)    A merger or consolidation of the Company with any other corporation,
regardless of which entity is the surviving or resulting entity, other than a
merger or consolidation which:
(I)    would result in those securities of the Company outstanding immediately
prior to such merger or consolidation and then having the right to vote in
elections of persons to the Board continuing immediately after such merger or
consolidation to represent (either by remaining outstanding or by being changed
or converted into securities of the surviving or resulting entity) at least 65%
of the surviving or resulting entity’s outstanding securities then having the
right to vote in elections of persons to the Board; or
(II)    in purpose and effect is the functional equivalent of an asset
acquisition by the Company and in which the senior executive officers of the
Company (specifically including, without limitation, the President and each
Executive Vice President and Senior Vice President and each person designated as
the Chief Executive Officer, Chief Operating Officer or Chief Financial Officer)
immediately prior to such merger or consolidation will continue, upon the
effectiveness thereof, to serve in the same capacities with the surviving or
resulting entity, without change in their respective positions,
responsibilities, powers, compensation and benefits; or
(B)    A plan or agreement under which all or substantially all of the Company’s
assets would be liquidated, distributed, sold or otherwise disposed of
(otherwise than by leases entered into in the ordinary and normal course of
business); or
(iv)    The Compensation Committee of the Board shall adopt a resolution to the
effect that, in the judgment of such committee, as a consequence of any one or
more transactions or events or series of transactions or events, that a change
in control of the Company has effectively occurred. The Compensation Committee
of the Board shall be entitled to exercise its sole and absolute discretion in
exercising its judgment and in the


-2-



--------------------------------------------------------------------------------




adoption of such resolution, whether or not any such transaction(s) or event(s)
might be deemed, individually or collectively, to satisfy any of the criteria
set forth in subparagraphs(i) through (iii) above.
(b)    Potential Change in Control of the Company. For all purposes of this
Agreement, a “Potential Change in Control of the Company” shall be deemed to
have occurred upon the occurrence of any of the events described in
subparagraphs (i), (ii), (iii) or (iv) below:
(i)    The Company enters into an agreement or letter of intent with respect to
any transaction which, if consummated, would result in the occurrence of a
Change in Control of the Company; or
(ii)    Any person (including the Company) publicly announces that it intends to
take, or is considering taking, any action which, if consummated, would result
in the occurrence of a Change in Control of the Company; or
(iii)    Any person or group, other than an employee benefit plan of the Company
or a trustee holding securities under an employee benefit plan of the Company,
that is or becomes the beneficial owner, directly or indirectly, of 9.9% or more
of the Company’s outstanding securities then having the right to vote in
elections of persons to the Board, increases its beneficial ownership of such
securities by 5% or more over the percentage so owned by such person or group on
the Commencement Date; or
(iv)    The Compensation Committee of the Board shall adopt a resolution to the
effect that, for purposes of this Agreement, a potential change in control of
the Company has effectively occurred. The Compensation Committee of the Board
shall be entitled to exercise its sole and absolute discretion in the adoption
of such resolution, whether or not any transaction(s) or event(s) have occurred
that might be deemed, individually or collectively, to satisfy any of the
criteria set forth in subparagraphs (i) through (iii) above.
(c)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, following a Change in Control of the Company, of any of the
following circumstances, unless (A) you have expressly consented thereto in
writing or (B) all such circumstances shall have been fully corrected prior to
the “Date of Termination” specified in the “Notice of Termination” (as defined
in Subsections 5(d) and 5(c), respectively) given in connection with such
circumstances:
(i)    The assignment to you of any duties materially inconsistent with your
status as a senior executive officer of the Company or any substantial reduction
in or restriction upon the nature, status or extent of your responsibilities or
authority, as compared to the nature, status and extent of your responsibilities
and authority in effect immediately prior to such Change in Control of the
Company;
(ii)    A material reduction by the Company in your annual base salary, as in
effect immediately prior to such Change in Control of the Company, except for
across-the-board salary reductions similarly affecting all executives of the
Company and all executives of any person(s) then in control of the Company;
(iii)    The relocation of the office where you are required to perform your
duties for the Company to a location more than 25 miles from the location of
such office immediately prior to such Change in Control of the Company, or the
imposition upon you of other travel requirements materially inconsistent with
your normal business travel practices immediately prior to such Change in
Control of the Company;


-3-



--------------------------------------------------------------------------------




(iv)    The failure of the Company, without your prior written consent, to pay
to you any material portion of your then current compensation, or any material
portion or installment of deferred compensation under any deferred compensation
program of the Company, in each case within five days of the date such payment
is due;
(v)    The failure of the Company to continue in effect any material
compensation or benefit plan (including but not limited to any stock option,
stock grant, bonus, income deferral, insurance, paid vacation plan or policy or
other material fringe benefit or benefit plan) in which you were a participant
immediately prior to the Change in Control of the Company, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure of the Company to continue your
participation in any such plan (or in any such substitute or alternative plan)
on a basis no less favorable to you, both in terms of the actual amount of
benefits provided to you and in your level of participation therein relative to
other participants, than in effect immediately prior to such Change in Control
of the Company;
(vi)    The failure of the Company to obtain, prior to the effectiveness of any
succession to all or substantially all of the business and/or assets of the
Company, the express assumption and agreement of any successor entity to pay and
perform all of the obligations of the Company under this Agreement, as
contemplated by Section 8(a) hereof;
(vii)    The occurrence of any event or circumstance that would constitute “Good
Reason” (as such term is defined in the Employment Agreement); or
(viii)    Any purported termination of your employment by the Company which is
not for “Cause” (as defined in Subsection 5(a) hereof) or which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
5(c) hereof; for purposes of this Agreement, no such purported termination shall
be effective.
(d)    Severance Payment Date. For purposes of the Agreement, the “Severance
Payment Date” shall mean with respect to a particular payment a date not more
than five days following your Date of Termination; provided, however, that if
you are a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Severance Payment
Date with respect to such payment shall be the date that is the six-month
anniversary of your Date of Termination to the extent such delay is necessary to
avoid tax penalties and interest under Section 409A.
Your right to terminate your employment pursuant to this Agreement for Good
Reason shall not be affected by your incapacity due to physical or mental
impairment. Your continued employment shall not be deemed or construed to
constitute your consent to, or waiver of rights with respect to, any
circumstance constituting Good Reason hereunder, subject to the requirements of
Subsection 5(b) hereof.


3.Agreement to Continue Employment. You agree that, in the absence of Good
Reason and subject to the terms and conditions of this Agreement, in the event
of a Potential Change in Control of the Company, you will remain in the employ
of the Company (or of the subsidiary thereof by which you are employed at the
date such Potential Change in Control of the Company occurs) at least until the
earliest to occur of (a) the first anniversary of the Potential Change in
Control of the Company, (b) the date which is six months following a Change in
Control of the Company, (c) the date that such Potential Change in Control of
the Company is terminated or becomes unlikely to occur, as reasonably determined
by the Board, and (d) the termination by you of your employment for reasons of
“Disability” (as defined in the Employment


-4-



--------------------------------------------------------------------------------




Agreement) or your voluntary resignation after you have reached the age of 65
and have completed at least 5 years of service with the Company.
4.Acceleration of Vesting upon a Change in Control. Upon the occurrence of a
Change in Control of the Company:
(a)    All shares of common stock of the Company (“Company Shares”) theretofore
issued and outstanding or Company Shares issuable to you, under any one or more
of the restricted stock, restricted stock units and/or stock option plans at any
time maintained by the Company (“Option Plans”), as restricted stock or
outstanding restricted stock units (or otherwise subject to forfeiture upon
certain conditions) shall become fully and irrevocably vested, shall be
immediately settled and all possibility of forfeiture thereof shall terminate,
and the certificates evidencing all of such Company Shares shall be delivered to
you on the day next following a Change in Control of the Company;
(b)    All outstanding options or other rights to purchase Company Shares
theretofore issued to you under any one or more of the Option Plans, whether or
not then currently vested or exercisable, shall become fully and irrevocably
vested and exercisable, and may thereafter be exercised in accordance with the
Option Plans under which they were issued and any and all agreements with you in
connection therewith; and
(c)    All other compensation and benefits to which you are then entitled,
subject to the satisfaction of certain vesting or similar requirements, under
any other employee benefit, deferred compensation or other similar plan (other
than any plan that is intended to be qualified under Section 401(a) of the Code)
shall become fully and irrevocably vested under the terms of such plans and all
possibility of forfeiture thereof shall terminate.
(d)    Notwithstanding anything in this Section 4 to the contrary, in the event
such Change in Control occurs (i) on the Commencement Date you shall not be
entitled to any of the accelerated vesting set forth in this Section 4, (ii) on
or after the 18 month anniversary of the Commencement Date, you shall be
entitled to all of the accelerated vesting set forth in this Section 4 and (iii)
on a date that falls between the Commencement Date and the 18 month anniversary
of the Commencement Date, then the accelerated vesting to which you are entitled
pursuant to this Section 4 shall be determined by pro-rating such accelerated
vesting in respect of each equity award, compensation or benefit (applied
equally across all installments or tranches of such award) by applying a
fraction (the “Acceleration Percentage”), the numerator of which is the number
of days in the period commencing on the Commencement Date and ending on the date
of such Change in Control and the denominator of which is 548; provided,
however, that in the event the Company’s total stockholder return (stock price
appreciation, plus distributions made, over a defined period of time) (“TSR”)
for the Adjustment Period (defined below) equals or exceeds 15%, then the
Acceleration Percentage shall be increased by 10 percentage points for every
incremental 50 basis points of incremental TSR; provided, further, however, that
the Acceleration Percentage shall in no event exceed 100%. The Adjustment Period
shall be the period commencing on the Commencement Date and ending on the fifth
trading day following the first public announcement by the Company of the
definitive material terms of the transaction that results in the Change in
Control. TSR for the Adjustment Period shall be determined with reference to the
weighted-average trading price of Company Shares for the twenty trading days
immediately preceding the Commencement Date and the weighted-average trading
price of shares of the Company’s common stock for the five trading days
immediately preceding the last day of the Adjustment Period. As an illustration
of the application of this Section 4(d), if the Executive had an unvested
restricted stock unit for 1,000,000 Company Shares scheduled to vest in two
equal tranches of 500,000 Company Shares on each of February 15, 2018 and
February 15, 2019 and the Change in Control occurred 274 days following the
Commencement Date, then,


-5-



--------------------------------------------------------------------------------




assuming the TSR for the Adjustment Period was below 15%, 50% of such restricted
stock unit would vest as of the Change in Control, with such acceleration being
applied to 250,000 Company Shares in each of the outstanding unvested tranches.
In the event the TSR for the Adjustment Period were 16%, the Acceleration
Percentage would be equal to 70%.
5.Termination Following Change in Control. If any Change in Control of the
Company shall have occurred, you shall thereafter be entitled to the payment and
benefits provided in Subsection 6(b) hereof upon the termination of your
employment by the Company during the term of this Agreement, provided that such
termination is (i) effected by the Company otherwise than for Cause (as defined
below) or by reason of Disability (as defined in the Employment Agreement), or
(ii) effected by you for Good Reason.
(a)    Cause. The Company shall be entitled to terminate your employment for
“Cause” if you engage in willful and continued misconduct or in the willful and
continued failure to substantially perform your duties with the Company (other
than due to physical or mental illness); provided, however, that prior to any
such termination you shall have been given written notice by the Company setting
forth in reasonable detail the nature of such misconduct or failure and you
shall have continued to engage in such misconduct or failure for at least thirty
days following the giving of such notice by the Company. For purposes of this
Subsection, no act, omission, or failure to act, on your part shall be deemed
“willful” unless done, omitted, or refused to be done, by you not in good faith
and without reasonable belief that your action, omission or refusal to act, was
in the best interest of the Company.
(b)    Voluntary Resignation. After a Change in Control of the Company, upon the
occurrence of any circumstance constituting Good Reason, you shall be entitled
to terminate your employment by voluntary resignation given at any time during
the two years immediately following the occurrence of such Change in Control of
the Company hereunder by providing the Company with your Notice of Termination
within the 90-day period immediately following the initial existence of such
circumstance, in which event, if the Company has not remedied the circumstance
constituting Good Reason on or before the Date of Termination, your employment
shall terminate and you shall be entitled to all of the payment and benefits
provided in Subsection 6(b) hereof from and after the Date of Termination. No
such resignation shall be deemed or construed to constitute a breach of any
contract or agreement of employment between you and the Company.
(c)    Notice of Termination. Any purported termination of your employment by
the Company or by you shall be communicated by a written Notice of Termination
from the party seeking termination to the other party hereto given in accordance
with Section 9 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate (i) the specific termination
provision(s) of this Agreement being relied upon in respect of such termination,
(ii) shall set forth, in reasonable detail, the facts and circumstances claimed
to provide a basis for termination of your employment under the termination
provision(s) so indicated and (iii) shall set forth the Date of Termination in
accordance with Subsection (e) below.
(d)    Date of Termination, etc. “Date of Termination” shall mean:
(i)    If your employment is terminated for Disability, the Date of Termination
as defined in your Employment Agreement.
(ii)    If your employment is terminated pursuant to Subsection (a) or (b)
above, the later of (x) the date specified in the Notice of Termination (which,
in the case of a termination pursuant to Subsection (a) above, shall not be less
than thirty nor more than sixty days following the date such Notice of
Termination is given) and (y) the date that you cease to provide services to the
Company, provided that in the case of a termination pursuant


-6-



--------------------------------------------------------------------------------




to Subsection (b), such date occurs within two years following the initial
existence of one or more of the circumstances constituting Good Reason arising
without your consent;
provided, however, that if within fifteen days after any Notice of Termination
is given, or (if later) prior to the Date of Termination set forth in such
Notice of Termination, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the later of (i) the date on which the dispute is finally
resolved, either by mutual written agreement of the parties, by a binding
arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected) and (ii)
the date that you cease to provide services to the Company; provided, further,
however, that the Date of Termination shall be extended by a notice of dispute
hereunder only if such notice is given in good faith with respect to a bona fide
dispute and the party giving such notice pursues the resolution of such dispute
in good faith and with reasonable diligence. Notwithstanding the pendency of any
such dispute, you shall remain an employee of the Company, and the Company will
continue to pay you your full compensation in effect when the Notice of
Termination giving rise to such dispute was given (including, but not limited
to, your base salary) and will continue you as a participant in all other
compensation, bonus, benefit and insurance plans in which you were participating
when the Notice of Termination was given, until the dispute is finally resolved
in accordance with this Subsection. Amounts paid under this Subsection are in
addition to all other amounts due under this Agreement and shall not be offset
against, or reduce, any other amount or benefit due under this Agreement.
6.Compensation upon Termination Following a Change in Control of the Company.
Following a Change in Control of the Company, as defined in Subsection 2(a)
hereof, upon termination of your employment, you shall be entitled to the
following benefits:
(a)    If your employment shall be rightfully terminated by the Company for
Cause, the Company shall pay you your full base salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
plus and the Company shall have no other or further obligations to you under
this Agreement;
(b)    If your employment by the Company shall be terminated (y) by the Company
other than for Cause or (z) by you for Good Reason, then you shall be entitled
to all of the benefits provided below:
(i)    The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are then irrevocably vested and to which you
are then entitled under any compensation plan of the Company, at the time such
payments are due under the terms of such plan;
(ii)    In lieu of any other or further salary payments to you for periods
subsequent to the Date of Termination, the Company shall pay to you, as
severance pay, a lump sum severance payment (the “Severance Payment”) equal to
the Applicable Multiple (as defined below) times the average of your Annual
Compensation (as defined below) which was payable to you by the Company or any
corporation, trade or business that is under common control with the Company
within the meaning of Section 414 of the Code.
For purposes of this Agreement, the following terms shall be defined as set
forth below:
“Applicable Multiple” shall mean 2.50.


-7-



--------------------------------------------------------------------------------




“Annual Compensation” shall mean, for any calendar year, the sum of (i) your
annual base salary for that calendar year, as determined on the date of the
Change in Control, annualized for the full calendar year, plus (ii) your Average
Annual Bonus. Annual Compensation shall be determined without any reduction for
any deferrals of such salary or such bonus under any deferred compensation plan
(whether qualified or unqualified) and without any reduction for any salary
reductions used to make contributions to any 401(k) plan or other group plan
maintained by the Company or any of its affiliates.
“Average Annual Bonus” shall mean the greater of (A) the amount of cash bonus
payable to you with respect to the calendar year in which the Change in Control
occurs assuming such bonus is paid at the “Target” level of performance for such
year, and (B) the average of the cash bonuses that were paid or payable to you
with respect to the three calendar years immediately preceding the calendar year
in which the Change in Control of the Company occurs (annualized if such payment
was made with respect to a partial year). Such average shall be determined in
accordance with proposed, temporary or final regulations promulgated under
Section 280G(d) of the Code, or, in the absence of such regulations, if you were
not employed by the Company or its affiliates during the entire three calendar
years preceding the calendar year in which the Change in Control of the Company
occurred, then such average shall be an average of your cash bonuses with
respect to the complete calendar years (if any) and partial calendar year (if
any) during which you were so employed by the Company or any of its affiliates;
provided, however, that the amount for any such partial calendar year shall be
an annualized amount based on the amount of the cash bonus paid or payable to
you during such partial calendar year.
(iii)    The Company shall also pay to you all amounts of compensation or other
awards payable or due to you in respect of any period preceding the Date of
Termination under any incentive compensation plan of the Company (including,
without limitation, any and all Option Plans) at any time maintained by the
Company and under any and all agreements with you in connection therewith, in
accordance with and subject to the terms of such plans and agreements, and shall
make any other payments and take any other actions provided for in such plans
and agreements in accordance with the terms thereof;
(iv)    The Company shall also pay to you all legal fees and expenses actually
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided under this Agreement
or in connection with any tax audit or proceeding to the extent attributable to
the application of Section 4999 of the Code to any payment or benefit provided
hereunder); and
(v)    The payments provided for in paragraph (ii) above shall be made on your
Severance Payment Date. The payments provided for in paragraph (iii) above shall
be made on your Severance Payment Date to the extent consistent with the
provisions of any plan or agreement described in (iii), and shall otherwise be
made in accordance with such plan or agreement. The payments provided for in
paragraph (iv) above shall be made on your Severance Payment Date to the extent
such amount is known, and otherwise shall be made as such fees and expenses are
incurred. Legal fees and expenses that are incurred in connection with any tax
audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder shall be made when
such amounts are determined, but in any event by the end of the first calendar
year following the calendar year in which the taxes that are the subject of such
audit or proceeding are remitted to the Internal Revenue Service, or if as a
result of such audit or proceeding no


-8-



--------------------------------------------------------------------------------




taxes are remitted, by the end of the calendar year following the calendar year
in which the audit is completed or there is a final and nonappealable settlement
or other resolution of the proceeding;
(c)    If your employment shall be terminated (y) by the Company other than for
Cause or (z) by you for Good Reason, then the Company shall, for a period of
twenty-four months following the Date of Termination, continue to provide life,
disability, accident and health insurance benefits that are substantially
identical to those you (and your dependents) were receiving immediately prior to
the giving of the Notice of Termination; provided that if it is unable to
continue to provide such benefits, then upon satisfactory substantiation of your
prior payment of the cost of such substantially identical benefits as you obtain
for yourself and your dependents, the Company shall reimburse you for the cost
of such benefits. Notwithstanding anything in this Subsection 6(c) to the
contrary, if the accident and health insurance benefits otherwise receivable by
you pursuant to this Subsection 6(c) would be taxable to you as ordinary income
under Section 105(b) of the Code by reason of being provided through a
self-insured medical expense reimbursement plan that discriminates in favor of
highly compensated individuals as to either eligibility or benefits, then the
period for which the Company shall continue to provide such benefits shall be
limited to the period of time during which you would be entitled, but for this
Agreement, to continuation coverage under the federal law known as COBRA
(Section 4980B of the Code). Benefits otherwise receivable by you pursuant to
this Subsection 6(c) shall be reduced to the extent of comparable benefits
actually received by you from another employer, and you shall promptly report
any such comparable benefits so received by you from another employer;
(d)    You shall not be required to mitigate the amount of any payment or
benefit provided for in this Section 6 by seeking or accepting other employment,
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 6 be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company, or otherwise (except as
expressly otherwise provided in this Section 6);
(e)    In addition to all other amounts payable to you under this Section 6, you
shall be entitled to receive all benefits payable to you or credited to your
account under and in accordance with the terms of any other benefit plan or
compensation plan of the Company in which you are or have been a participant
(whether or not then fully vested under the terms of such plan, or in the case
of any plan that is intended to be qualified under Section 401(a) of the Code,
to the extent vested under the terms of such plan), to the extent such benefits
have not been previously paid or are not paid or expressly provided for under
this Agreement.
If a Potential Change in Control of the Company shall have occurred, within five
business days following your written request that the Company do so, the Company
shall deposit with an escrow agent acceptable to you, pursuant to an escrow
agreement between the Company and such escrow agent in form and substance
acceptable to you, a sum of money or other property permitted by such escrow
agreement sufficient, in the reasonable good faith estimate of the Company, to
fund the payment to you of the amounts specified in Subsection 6(b), subject to
any applicable adjustment under Section 7 of this Agreement. It is intended that
any amounts so deposited in escrow pursuant to the preceding sentence be subject
to the claims of the Company’s creditors, as set forth in the form of such
escrow agreement.
7.Excess Parachute Payments. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by you (including any payment or benefit received in connection with a Change in
Control or the termination of your employment, whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement) (all such payments
and benefits,


-9-



--------------------------------------------------------------------------------




including the payments and benefits under this Section 7, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
Total Payments shall be reduced, in the order set forth below, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax,
but only if (x) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (y) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which you
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(a)    The Total Payments shall be reduced by Company in its reasonable
discretion in the following order: (A) reduction of any cash severance payments
otherwise payable to you that are exempt from Section 409A of the Code; (B)
reduction of any other cash payments or benefits otherwise payable to you that
are exempt from Section 409A of the Code, but excluding any payments
attributable to the acceleration of vesting or payments with respect to any
stock option or other equity award with respect to Company’s common stock that
are exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to you on a pro-rata basis or such other manner that
complies with Section 409A of the Code, but excluding any payments attributable
to the acceleration of vesting and payments with respect to any stock option or
other equity award with respect to Company’s common stock that are exempt from
Section 409A of the Code; and (D) reduction of any payments attributable to the
acceleration of vesting or payments with respect to any stock option or other
equity award with respect to Company’s common stock that are exempt from Section
409A of the Code; provided, however, that no reduction of a payment or benefit
of nonqualified deferred compensation that is subject to Section 409A of the
Code shall be made to the extent that such reduction would result in any other
payment or benefit being deemed a substitute (within the meaning of Section
1.409A-3(f) of the Treasury Regulations) for the forfeited amount by reason of
such other payment or benefit having a different time or form of payment.
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (A) no portion of the Total Payments
the receipt or enjoyment of which you have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account; (B) no portion of the Total Payments shall
be taken into account which, in the written opinion of independent accountants
of nationally recognized standing (“Accounting Firm”) reasonably selected by
Company, does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of the
Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Accounting Firm,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (C) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Accounting
Firm in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.
(c)    If applicable, you and Company will each provide the Accounting Firm
access to and copies of any books, records and documents in their respective
possession, reasonably requested by the Accounting Firm, and otherwise cooperate
with the Accounting Firm in connection with the preparation and issuance of the
determinations and calculations contemplated by this Section 7. The


-10-



--------------------------------------------------------------------------------




fees and expenses of the Accounting Firm for its services in connection with the
determinations and calculations contemplated by this Section 7 will be borne by
Company.
8.Successors; Binding Agreement.
(a)    The Company will require that any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement “Company” shall mean the Company as hereinabove
defined and any successor to all or substantially all of its business and/or
assets which assumes and agrees to perform this Agreement in writing, by
operation of law, or otherwise.
(b)    This Agreement shall inure to the benefit of and be enforceable by you,
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise expressly provided herein, shall be paid in accordance
with the terms of this Agreement to your devisees, legatees or other designees
or, if there is no such devisee, legatee or designee, to your estate.
9.Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the signature page of this
Agreement, provided that all notices to the Company shall be directed to the
Secretary of the Company, or to such other address as either party shall have
designated to the other in writing in accordance herewith, except that any such
notice of change of address shall be effective only upon receipt.
10.Miscellaneous. No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing and signed by you and a duly authorized officer of the
Company, other than yourself. No waiver by either party hereto at any time of
any breach of, or noncompliance with, any particular provision of this Agreement
by the other party hereto, or the existence of any particular condition or the
occurrence of any particular event hereunder, shall be deemed or construed as a
waiver of any other or further breach, noncompliance, condition or occurrence,
whether similar or dissimilar and whether occurring or existing at the same or
any prior or subsequent time. No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the substantive laws of the State of Texas, without regard
for any provision of such law which might require the application of the laws of
any other jurisdiction. All references herein to sections of the Exchange Act or
the Code shall be deemed also to refer to any successor provisions to such
sections. Except as otherwise expressly provided herein, any payments provided
for hereunder shall be paid net of applicable withholding taxes required under
Federal, state or local law. The accrued obligations of the Company under this
Agreement, if any, shall survive your subsequent death, Disability or retirement
and shall survive the expiration of the term of this Agreement.
11.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, all of which shall remain in full force and effect.


-11-



--------------------------------------------------------------------------------




12.Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
13.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by expedited arbitration in Dallas,
Texas in accordance with the Commercial Arbitration rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction; provided, however,
that you shall be entitled to seek specific performance, in any court of
competent jurisdiction, of your right to be paid your full base salary hereunder
for all periods prior to the Date of Termination, and during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
14.Prior Agreements; Similar Provisions in Other Agreements. This Agreement,
together with the Employment Agreement, amends, restates and supersedes in its
entirety any prior change in control and severance agreements, as such prior
agreements may have been previously amended and restated, entered into between
you and the Company.
If this letter sets forth fully and accurately our agreement with respect to the
subject matter hereof, please sign and date the enclosed copy of this letter and
return the same to the Secretary of the Company, whereupon this letter shall
constitute our mutually binding agreement with respect to the subject matter
hereof.




[signatures on following page]




-12-



--------------------------------------------------------------------------------









Very truly yours,




Company Address:


125 E. John Carpenter Frwy.    FELCOR LODGING TRUST INCORPORATED,
Suite 1600        acting individually and as the sole
Irving, Texas 75062         general partner of FelCor Lodging
Attention: Secretary        Limited Partnership




By:    _/s/ Jonathan H. Yellen___________________
Name:    Jonathan H. Yellen
Title:     Executive Vice President, General Counsel
and Secretary




Accepted and Agreed to as of _February 10_, 2017:


/s/ Steven R. Goldman        
Steven R. Goldman
[address]




-13-

